Abatement Order filed March 12, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00134-CV
                                  ____________

IN THE MATTER OF THE MARRIAGE OF TERESA LEE NUNCIO AND
                     DAVID NUNCIO


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-76546

                            ABATEMENT ORDER

      On March 9, 2020, appellant Teresa Lee Miller notified this court that she
petitioned for voluntary bankruptcy protection on February 10, 2020 in the United
States Bankruptcy Court for the Southern District of Texas under case number 20-
31023. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.

                                    PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                           2